--------------------------------------------------------------------------------

AMENDMENT OF EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the 18th day of October, 2006.

BETWEEN:

NORD RESOURCES CORPORATION, a corporation organized under the laws of Delaware

(the “Company”)

AND:

ERLAND ANDERSON, an adult individual residing in the County of Pima, State of
Arizona

(the “Executive”)

WHEREAS:

(A) The Company and the Executive entered into an executive employment agreement
dated January 2, 2004 (the “Employment Agreement”) whereby the Executive agreed
to act as President of the Company subject to the terms and conditions set out
in the Employment Agreement;

(B) In view of the Company’s efforts to reactivate the Johnson Camp Mine, the
Company determined in February 2006, that it would require a full-time Chief
Operating Officer, as well as a full-time President and Chief Executive Officer;

(C) Effective February 15, 2006, the Executive agreed to act as executive Vice
President and Chief Operating Officer of the Company, resigned as President to
allow the board of directors of the Company to appoint Nicholas Tintor
(“Tintor”) as President and Chief Executive Officer and entered into a Waiver
Agreement and Amendment of Employment Agreement (the “Waiver and Amendment
Agreement” and together with the Employment Agreement the “Amended Employment
Agreement”) with the Company;

(D) As of September 30, 2006, the Company owes the Executive $367,833 in accrued
and unpaid salary (the “Accrued Salary”); and

(E) Effective August 21, 2006, Tintor resigned as President and Chief Executive
Officer, and the Executive resigned as executive Vice President and Chief
Operating Officer of the Company and was appointed interim President and Chief
Executive Officer.

THIS AGREEMENT WITNESSES that in consideration of the payment by the Company to
the Executive of consideration in the amount of US$10.00, the receipt and
sufficiency of which is hereby acknowledged by the parties, the Company and the
Executive agree as follows:

--------------------------------------------------------------------------------

- 2 -

Definitions

1. Unless otherwise defined herein, all capitalized terms shall have the meaning
set forth in the Employment Agreement.

Accrued Salary

2. The Parties agree that:

(a) the Company will, on the earlier of the closing date of:

(i) a registered equity offering and/or a debt project financing (collectively
or separately, a “Funding”) in which the Company raises not less than the
aggregate of $25,000,000, or

(ii) a significant corporate transaction (a “Significant Transaction”) in which

(A) any person, together with all affiliates and associates of such person,
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 51% or more of the common shares of the Company, or

(B) there is a sale, lease, exchange or other transfer (in one transaction or a
series of transactions contemplated or arranged by any party as a single plan)
of all or substantially all of the assets of the Company or of assets of the
Company valued at $12,000,000 or greater,

pay the Accrued Salary owing to the Executive as set out in Section (b), (c), or
(d) below, as the case may be;

(b) in the event of a Funding, the Company will pay the Accrued Salary as
follows:

(i) as to 50% in cash, and

(ii) as to 50% in fully-paid and non-assessable shares of common stock of the
Company (the “Shares”) with a deemed issue price per Share equal to 75% of
either

(A) the price at which one share of common stock, or if applicable, one unit
that includes one share of common stock, is sold pursuant to a Funding, or

(B) the average closing market price of the Company’s common stock for the 20
days immediately preceding the closing date of the Funding, in the event that
the Funding does not include a registered equity offering;

(c) in the event of a Significant Transaction, the Company will pay the Accrued
Salary in cash on the closing date of the Significant Transaction; and

--------------------------------------------------------------------------------

- 3 -

(d) Sections 2(b) and 2(c) of this Agreement will automatically terminate and
cease to have any binding effect as of 5:00 pm (Tucson time) on February 15,
2007 (“Adjustment Date”) and the Accrued Salary will continue to be an amount
payable by the Company to the Executive on demand, if neither a Funding nor a
Significant Transaction shall have closed by that time; provided, however, that
if a letter of intent or a memorandum of understanding (whether binding or not)
or agreement with respect to a Significant Transaction shall have been entered
into by the Company no later than the Adjustment Date, Sections 5(b) and 5(c)
shall continue in full force and effect unless such letter of intent, memorandum
of understanding or agreement is terminated by the parties thereto or otherwise
lapses without the consummation of a Significant Transaction, in which event
Sections 5(b) and 5(c) of this Agreement shall terminate at such time.

Compensation Review

3. The parties hereby agree to delete §2 of the Amended Employment Agreement
which reads as follows:

“2(b) The Company agrees that the compensation arrangements payable to the
Executive as set out in this Agreement will be reviewed no later than August 31,
2006.”

Interim President and Chief Executive Officer

4. The parties hereby agree to delete §3(a) of the Amended Employment Agreement
and substitute the following:

“3(a) The Executive shall be employed and serve as the President and Chief
Executive Officer, and shall have such duties as are typically associated with
such titles; provided, however, that the Executive will resign as President and
Chief Executive Officer and assume the office of Chief Operating Officer under
this Agreement, as from time to time amended, in the event that Ronald Hirsch
exercises certain rights he holds to be appointed as the President and Chief
Executive Officer of the Company subject to the approval of the Board of
Directors.”

Significant Transaction

5. If the Company enters into an agreement with respect to a Significant
Transaction in which any person, together with all affiliates and associates of
such person, shall become the beneficial owner, directly or indirectly, of
securities of the Company representing 51% or more of the common shares of the
Company, the Executive will, effective immediately prior to the completion of
the Significant Transaction, voluntarily resign as President and Chief Executive
Officer or, if applicable, as the Chief Operating Officer.

6. In the event that the Executive ceases to be employed by the Company (other
than by way of termination for Cause) in connection with the completion of a
Significant Transaction other than one in which any person, together with all
affiliates and associates of such person, becomes the beneficial owner, directly
or indirectly, of securities of the Company representing

--------------------------------------------------------------------------------

- 4 -

51% or more of the common shares of the Company, the Company shall provide to
the Executive the payments and benefits set forth in the following sections of
the Employment Agreement, subject to execution and delivery by the Executive to
the Company of a mutual and general release of claims:

(a) Section 7(g)(i)(A), which requires the Company to pay the Accrued
Obligations in a lump sum within sixty (60) days following termination of
employment,

(b) Section 7(g)(i)(B), which contemplates the payment to the Executive of an
amount equal to three times the Executive’s Base Salary, payable in a lump sum
within sixty (60) days following termination of employment,

(c) Section 7(g)(i)(C), which provides that if the Executive elects continuation
of coverage of medical and dental benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Company will pay 100% of such premiums for the
first 18 months of coverage, and

(d) Section 7(g)(i) (D), which contemplates payment of premiums necessary for
continuation of any Supplemental Disability Policy or, at the election of the
Company, a lump sum amount equal to the aggregate premiums to be paid thereon,
in either case for a period of 18 months following the effective date of
termination;

provided, however, that in lieu of the payments and benefits set forth in
sections 7(g)(i)(C) and Section 7(g)(i)(D) of the Employment Agreement, and in
full payment and satisfaction the Company’s obligations to the Executive in
respect thereof, the Company may in its sole discretion elect to pay to the
Executive the sum of $<> in cash no later than the closing date of the
Significant Transaction.

7. In the event of the completion of a Significant Transaction in which any
person, together with all affiliates and associates of such person, becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 51% or more of the common shares of the Company, the Executive will
not be entitled to receive the compensation contemplated by Section 7(g)(i)(B)
of the Employment Agreement, but the Executive will be entitled to receive in
lieu thereof the sum of One Hundred and Fifty Thousand Dollars ($150,000) in
cash, payable on the closing date of such Significant Transaction (or as soon as
practicable thereafter), and the benefits set out in the following sections of
the Employment Agreement: Section 7(g)(i)(A), Section 7(g)(i)(C), and Section
7(g)(i) (D)); provided, however, that in lieu of the payments and benefits set
forth in sections 7(g)(i)(C) and Section 7(g)(i)(D) of the Employment Agreement,
and in full payment and satisfaction the Company’s obligations to the Executive
in respect thereof, the Company may in its sole discretion elect to pay to the
Executive the sum of $<> in cash no later than the closing date of the
Significant Transaction.

Excise Taxes

8. Section 11 of the Employment Agreement is hereby deleted in its entirety and
replaced by the following:

--------------------------------------------------------------------------------

- 5 -

“Section 11: Excise Taxes-Modified Cap

Anything in this Agreement notwithstanding, if any payment or benefit to which
Executive is entitled to from the Company (the ‘Payments,’ which will include
the vesting of stock awards or other benefit or property) is more likely than
not to be subject to the tax imposed by section 4999 of the Internal Revenue
Code of 1986, as amended (or any successor provision to that section), the
Payments shall be reduced to the extent required to avoid application of such
tax if (and only if) such reduction will increase the amount that the Executive
would retain after payment of the excise tax and applicable income taxes. The
Executive will be entitled to select the order in which Payments are to be
reduced in accordance with the preceding sentence. Determination of whether
Payments would result in the application of the tax imposed under section 4999,
and the amount of reduction that is necessary so that no such tax is applied,
shall be made, at the Company's expense, by the independent accounting firm
employed by the Company immediately prior to the occurrence of any change in
control of the Company which will result in the imposition of such tax.”

Amended Employment Agreement

9. The Company agrees that to the extent that the terms of the Amended
Employment Agreement are not modified by this Agreement, the Amended Employment
Agreement will remain in full force and effect.

Representations and Warranties

10. The Executive represents and warrants to the Company as follows, and
acknowledges that the Company is relying upon such covenants, representations
and warranties in connection with the offer of Shares to the Executive
contemplated by this Agreement:

(a) The Executive has such knowledge and experience in finance, securities,
investments, including investment in non-listed and non registered securities,
and other business matters so as to be able to evaluate the merits and risks of
an investment in the Company’s common stock and to otherwise protect its
interests in connection with the transactions contemplated hereby;

(b) The Company has provided to the Executive the opportunity to ask questions
and receive answers concerning the terms and conditions of the offering, and the
Executive has had access to such information concerning the Company as the
Executive has considered necessary or appropriate in connection with its
investment decision to accept the Shares pursuant to the transactions
contemplated hereby;

(c) The Executive will be acquiring the Shares for his own account, for
investment purposes only and not with a view to any resale, distribution or
other disposition of the Shares in violation of the United States securities
laws;

(d) The Executive will not be acquiring the Shares as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast

--------------------------------------------------------------------------------

- 6 -

over radio, television or other form of telecommunications, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising; and

(e) The Executive is an “accredited investor” as defined in Rule 501(a) of
Regulation D under the Securities Act, by virtue of qualifying as one of more of
the following categories of persons:

(i) a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the date hereof exceeds US $1,000,000,

(ii) a natural person who had an individual income in excess of US $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year, or

(iii) a director or executive officer of the Company.

11. The Executive acknowledges and agrees as follows:

(a) The Shares have not been and, except as provided for in this Agreement, will
not be registered under the Securities Act or the securities laws of any state
of the United States and that the sale contemplated hereby is being made in
reliance on an exemption from such registration requirements;

(b) The Shares are “restricted securities” under applicable federal securities
laws, and that the Securities Act and the rules of the United States Securities
and Exchange Commission provide in substance that the Executive may dispose of
the Shares only pursuant to an effective registration statement under the
Securities Act or an exemption therefrom;

(c) All certificates representing the Shares will be endorsed with the following
legend in accordance with the Securities Act or such similar legend as deemed
advisable by the lawyers for the Company to ensure compliance with the
Securities Act:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND HAVE BEEN OFFERED AND
SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE APPLICABLE PROVISIONS
OF THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.”

(d) If the Executive decides to offer, sell or otherwise transfer any of the
Shares, it will not offer, sell or otherwise transfer any of such shares
directly or indirectly, unless:

--------------------------------------------------------------------------------

- 7 -

(i) the sale is to the Company,

(ii) the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the Securities Act and in
compliance with applicable local laws and regulations,

(iii) the sale is made pursuant to the exemption from the registration
requirements under the Securities Act provided by Rule 144 thereunder and in
accordance with any applicable state securities or “blue sky” laws, or

(iv) the Shares are sold in a transaction that does not require registration
under the Securities Act or any applicable state laws and regulations governing
the offer and sale of securities,

and, in the case of (iii) and (iv), it has prior to such sale furnished to the
Company an opinion of counsel reasonably satisfactory to the Company; and

(e) As a precondition to the issuance of any Shares, the Executive will be
required to confirm in writing that the Executive’s representations and
warranties contained in Section 10 of this Agreement shall continue to be true
and correct in all material respects at the time of such issuance.

12. The Company agrees that if at any time from the date hereof until the
earliest to occur of (A) the date as of which all the Shares may be sold by the
Executive without regard to the volume limitations set forth in Rule 144(e)
under the Securities Act, and (B) such date as of which all the Shares held by
the Executive have been sold, and there is not an effective registration
statement covering all of the Shares, the Company shall determine to prepare and
file with the United States Securities and Exchange Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act, of any of its equity securities (other than on Form
S-4 or Form S-8 under the Securities Act, or their then equivalents, relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business, or equity securities issuable in connection with stock
incentive or other employee benefit plans), then the Company shall send to the
Executive written notice of such determination and, if within fifteen days after
receipt of such notice, the Executive shall so request in writing, the Company
shall include in such registration statement all or any part of the Shares that
the Executive requests to be registered; provided that the Company shall not be
required to register any Shares pursuant to this Section that are eligible for
resale pursuant to Rule 144(k) promulgated under the Securities Act”.

Independent Legal Advice

13. The Executive acknowledges that he has had the opportunity to seek and was
encouraged by the Company to seek independent legal advice prior to the
execution and delivery of this Agreement and that, in the event that he did not
avail himself of that opportunity prior to signing this Agreement, he did so
voluntarily without any undue pressure and agrees that his failure to obtain
independent legal advice shall not be used by him as a defence to the
enforcement of his obligations under this Agreement.

--------------------------------------------------------------------------------

- 8 -

Governing Law

14. This Agreement shall be governed by and in accordance with the laws of the
State of Arizona.

Counterparts

15. This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument. Delivery of an
executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of its effective date.

     IN WITNESS WHEREOF the parties have executed this Agreement as of the day
and year first above written.

NORD RESOURCES CORPORATION             /s/ Erland Anderson Per: /s/ John T.
Perry   ERLAND ANDERSON   Name: John T. Perry       Title: Senior Vice President
& CFO    


--------------------------------------------------------------------------------